COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:       In the Matter of J. S.

Appellate case number:     01-10-00646-CV

Trial court case number: 1000824J

Trial court:               313th District Court of Harris County

       This is an appeal from a proceeding under the Texas Juvenile Justice Act, in which the
juvenile, J.S., was adjudicated delinquent. Appellant, J.S.’s mother, filed a pro se notice of
appeal under her own signature. On September 20, 2011, this Court issued an order abating this
appeal and directing the trial court to conduct a hearing and make appropriate findings on
whether J.S. retained his right to appeal and wished to prosecute the appeal. A reporter’s record
of the hearing was ordered to be filed within 20 days of our order. A clerk’s record of all
documents filed in the trial court, including the findings and recommendations requested in our
September 20, 2011 order, was ordered to be filed within 30 days of our order. Although a
clerk’s record was filed on October 18, 2011, it did not include the findings and
recommendations requested in our order. The reporter’s record has not been filed.
        Accordingly, the appeal remains abated, treated as a closed case, and removed from this
Court’s active docket. We order the trial court to conduct a hearing within 15 days of this order
to determine (1) whether J.S. retained his right to appeal and (2) whether both appellant and J.S.
wish to prosecute this appeal. If the trial court finds that J.S. did not waive his right to appeal and
that both appellant and J.S. wish to pursue this appeal, the trial court is ordered to appoint
appellate counsel for J.S.
        The trial court shall have a court reporter record the hearing. The court reporter is
ordered, at no cost to appellants, to file a reporter’s record of the hearing within 30 days of this
order. We further order the district clerk, at no cost to appellants, to file, within 30 days of this
order, a supplemental clerk’s record containing all documents filed in the trial court, including
the findings and recommendations ordered herein.
       This appeal will be reinstated on this Court’s active docket when the reporter’s record
and the supplemental clerk’s record containing the trial court’s findings and recommendations
ordered herein are filed in this Court. The Court will consider an appropriate motion to reinstate
the appeal filed by any party.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually    Acting for the Court


Date: April 8, 2014